Citation Nr: 1755868	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-17 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gout.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for bronchitis, to include as due to asbestosis.

7.  Entitlement to service connection for tonsillitis. 

8.  Entitlement to service connection for hyperlipidemia, to include as due to exposure to ionizing radiation.

9.  Entitlement to service connection for masses on the right kidney, to include as due to exposure to asbestos or ionizing radiation.

10.  Entitlement to service connection for a cholecystectomy, to include as due to exposure to asbestos or ionizing radiation.

11.  Entitlement to service connection for colon polyps, to include as due to exposure to asbestos or ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from October 1956 to July 1969, and April 1973 to August 1977, with additional reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2017, the Veteran testified before the undersigned Veterans Law Judge by videoconference.  A transcript is of record.  

The issues of entitlement to service connection for hypertension, bilateral hearing loss, gout, eye disability, diabetes mellitus, bronchitis, hyperlipidemia, masses on the right kidney, cholecystectomy, and colon polyps are REMANDED to the Agency of Original Jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A July 2014 rating decision reopened a previously denied claim for service connection for hypertension and denied the reopened claim.   

2.  Evidence received since the July 2014 rating decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim for service connection for hypertension. 

3.  A November 2013 rating decision denied service connection for bilateral hearing loss. 

4.  Evidence received since the November 2013 rating decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  

5.  A July 2014 rating decision reopened a previously denied claim for service connection for gout and denied the reopened claim.   

6.  Evidence received since the July 2014 rating decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim for service connection for gout. 

7.  A July 2014 rating decision denied an application to reopen a previously denied claim for service connection for an eye disability.  

8.  Evidence received since the July 2014 rating decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim for service connection for an eye disability. 

9.  A November 2013 rating decision denied service connection for diabetes mellitus.

10.  Evidence received since the November 2013 rating decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.    


CONCLUSIONS OF LAW

1.  The July 2014 rating decision that reopened a claim for service connection for hypertension and denied the reopened claim is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for hypertension has been received and the claim is reopened.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The November 2013 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been received and the claim is reopened.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The July 2014 rating decision that that reopened a claim for service connection for gout and denied the reopened claim is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

6.  New and material evidence sufficient to reopen the claim of entitlement to service connection for gout has been received and the claim is reopened.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  The July 2014 rating decision that denied the reopening of a claim for service connection for an eye disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

8.  New and material evidence sufficient to reopen the claim of entitlement to service connection for an eye disability has been received and the claim is reopened.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

9.  The November 2013 rating decision that denied service connection for diabetes mellitus is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

10.  New and material evidence sufficient to reopen the claim of entitlement to service connection for diabetes mellitus has been received and the claim is reopened.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 1137 (2012); 38 C.F.R. §§ 3.303(a), 3.304 (2017).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  



Hypertension

The RO reopened a previously denied claim for service connection for hypertension and denied the reopened claim in a July 2014 rating decision.  In that decision, the RO indicated that there was insufficient evidence demonstrating that the Veteran's hypertension began during service.  

Reviewing the evidence submitted since the July 2014 rating decision, in a January 2016 private treatment record, a private examiner wrote the Veteran incurred hypertension during service and that the disability developed as a result of service.  

The January 2016 private examiner's opinion is new, because it was not before VA at the time of the July 2014 rating decision.  When presuming the credibility of the evidence, as is required only when determining whether to reopen a previously denied claim for service connection, it is also material because it suggests that the Veteran's hypertension is related to service.  

New and material evidence having been received, the claim for service connection for hypertension is reopened.

Bilateral Hearing Loss

The RO denied service connection for bilateral hearing loss in a November 2013 rating decision.  In that decision, the RO indicated that there the Veteran did not have hearing loss symptomatology of sufficient severity to meet the criteria for a disability under VA regulations.  

Reviewing the evidence submitted since the November 2013 rating decision, in an October 2015 private treatment record, a private examiner reported that the Veteran's auditory thresholds met the criteria for bilateral hearing loss for VA purposes.  

The October 2015 private treatment record is new because it was not before VA at the time of the November 2013 rating decision.  When presuming the credibility of the evidence, as is required only when determining whether to reopen a previously denied claim for service connection, it is also material because it suggests that the Veteran has hearing loss symptomatology of sufficient severity to meet the criteria for a disability under VA regulations.

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.

Gout

The RO reopened a previously denied claim for service connection for gout and denied the reopened claim in a July 2014 rating decision.  In that decision, the RO indicated that there was insufficient evidence demonstrating that the Veteran's claimed gout disability began during service.  

Reviewing the evidence submitted since the July 2014 rating decision, in a January 2016 private treatment record, a private examiner wrote the Veteran incurred a gout disability during service and that the disability developed as a result of his service.  

The January 2016 private examiner's opinion is new because it was not before VA at the time of the July 2014 rating decision.  When presuming the credibility of the evidence, as is required only when determining whether to reopen a previously denied claim for service connection, it is also material because it suggests that the Veteran's gout is related to service.  

New and material evidence having been received, the claim for service connection for gout is reopened.

Eye Disability

The RO reopened a previously denied claim for service connection for an eye disability and denied the reopened claim in a July 2014 rating decision.  In that decision, the RO indicated that the Veteran's sole eye disability was presbyopia and that condition was not considered a disability of the eyes for VA compensation purposes.  Therefore, in order to reopen the claim, the Veteran would have to submit evidence indicating that he had a disability for which service connection could be granted.  

Reviewing the evidence submitted since the July 2014 rating decision, in private treatment records, a private examiner reported that the Veteran had recently undergone a cataract removal operation.  In lay statements provided during the pendency of the appeal, the Veteran has indicated that he developed eye disabilities, such as cataracts, due to a foreign object that was removed from his eye during service.  

This evidence is new because it was not before VA at the time of the July 2014 rating decision.  When presuming the credibility of the evidence, as is required only when determining whether to reopen a previously denied claim for service connection, it is also material because it suggests that the Veteran has an eye disability for which service connection could be granted that is related to service.  

New and material evidence having been received, the claim for service connection for an eye disability is reopened.

Diabetes Mellitus

The RO denied service connection for diabetes mellitus in a November 2013 rating decision.  In that decision, the RO indicated that there was insufficient evidence demonstrating that the Veteran's diabetes mellitus began during service or was related to service.  

Reviewing the evidence submitted since the November 2013 rating decision, in a November 2014 statement, the evidence indicated that he believed that his diabetes mellitus was related to ionizing radiation exposure during service.  As support for this contention, the Veteran indicated that an article he had read online indicated a link between ionizing radiation exposure and development of diabetes mellitus.   

This evidence is new because it was not before VA at the time of the November 2013 rating decision.  When presuming the credibility of the evidence, as is required only when determining whether to reopen a previously denied claim for service connection, it is also material because it suggests that the Veteran's diabetes mellitus could be related to service.  

New and material evidence having been received, the claim for service connection for diabetes mellitus is reopened.


ORDER

The claim of entitlement to service connection for hypertension, is reopened and, to that extent only, the appeal is granted.

The claim of entitlement to service connection for bilateral hearing loss, is reopened and, to that extent only, the appeal is granted.

The claim of entitlement to service connection for gout, is reopened and, to that extent only, the appeal is granted.

The claim of entitlement to service connection for an eye disability, is reopened and, to that extent only, the appeal is granted.

The claim of entitlement to service connection for diabetes mellitus, is reopened and, to that extent only, the appeal is granted.


REMAND

The Veteran has reported seeking recent treatment at the University of California San Diego Health System (UCSD) for the claimed disabilities.  The Veteran also reported seeking recent treatment at a VA outpatient clinic in the Philippines.  Additionally, in several instances throughout the pendency of the appeal, the Veteran stated that he was treated for his claimed disabilities at UCSD soon after service.  However, in a November 1986 UCSD treatment record, an examiner stated that the Veteran was transferring his care to that facility after a nine-year history of treatment at VA facilities.  The Veteran has submitted records indicating VA care prior to November 1986, but, as the Veteran has made notations on those records himself, it appears that the records in question are not original and the Board cannot be sure whether the VA records are complete in the claims file.  Therefore, a remand is necessary to obtain outstanding treatment records.  

Additionally, remands are necessary to determine the etiologies of the claimed disabilities.

Accordingly, the issues of service connection for hypertension, bilateral hearing loss, gout, eye, diabetes mellitus, bronchitis, tonsillitis, hyperlipidemia, masses on the right kidney, cholecystectomy, and colonic polyps disabilities are REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed hypertension, bilateral hearing loss, gout, eye, diabetes mellitus, bronchitis, tonsillitis, hyperlipidemia, masses on the right kidney, cholecystectomy, and colonic polyps disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records, to include any dated between the Veteran's August 1977 separation from service and November 1986, and any records from the VA outpatient clinic in Manila, the Philippines.  If authorization and release forms are provided, obtain all outstanding private treatment records from UCSD.

2.  Then, schedule the Veteran for a VA audiology examination with an examiner who has not previously examined the Veteran.  The examiner must review the record and should note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  In reviewing the record, the examiner should not consider as valid the service examinations containing the results of a "whisper test" as those tests are not reliable.  Having performed the examination, interviewed the Veteran, and reviewed the record, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss disability is related to service or any incident of service.  The examiner should consider the Veteran's lay statements regarding the onset and history of symptomatology of hearing loss.

3.  Schedule the Veteran for a VA eye examination with an examiner who has not previously examined the Veteran.  The examiner must review the record and should note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  In reviewing the record, the examiner should note the service medical records, the post-service treatment records, the previous VA medical examination reports, and the Veteran's lay statements.  Having performed the examination, interviewed the Veteran, and reviewed the record, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that any eye disability diagnosed during the pendency of the appeal, dating to July 2014, is related to service or any incident of service, to include a July 1966 incident in which a foreign body was removed from the Veteran's eye, and a diagnosis of cataracts.

4.  Then, schedule the Veteran for a VA medical examination(s) with a qualified VA medical doctor examiner who has not previously examined the Veteran, to determine the etiology of the Veteran's claimed hypertension, gout, diabetes mellitus, bronchitis, tonsillitis, hyperlipidemia, masses on the right kidney, cholecystectomy, and colonic polyps disabilities.  The examiner must review the record and should note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  In reviewing the record, the examiner should note the service medical records, the post-service treatment records, the previous VA medical examination reports, and the Veteran's lay statements, to especially include those stating that he was diagnosed with both hypertension and gout during service.  The examiner should note the reported blood pressure readings noted near the end of the Veteran's final term of service and the May 1977 service medical record, noting uric acid levels.  The examiner should especially note the service medical record, indicating the Veteran's ionizing radiation exposure through July 23, 1966, and the Veteran's November 2014 statement, indicating the effects of ionizing radiation exposure on diabetes mellitus, hypertension, hyperlipidemia, masses of the right kidney, cholecystectomy, and colonic polyps.  The examiner should also note the Veteran's statements regarding asbestos exposure.  The examiner should note that the Veteran's statements indicating that cold and sore throat symptoms noted in the service medical records were associated with chronic bronchitis and tonsillitis.  Having performed the examination, interviewed the Veteran, and reviewed the record, the examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed hypertension is related to service or any incident of service, to include the blood pressure readings noted during service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed gout is related to service or any incident of service, to include claimed in-service exposure to ionizing radiation?

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed diabetes mellitus is related to service or any incident of service, to include claimed in-service exposure to ionizing radiation?

(d)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disability, such as bronchitis, is related to service or any incident of service, to include claimed in-service exposure to exposure to asbestos?

(e)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed tonsillitis or residual of tonsillitis is related to service or any incident of service?

(f)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed hyperlipidemia is related to service or any incident of service, to include claimed in-service exposure to ionizing radiation?  The examiner should opine whether hyperlipidemia represents any disability.

(g)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed masses on the right kidney are related to service or any incident of service, to include claimed in-service exposure to asbestos and/or ionizing radiation?

(h)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed residuals of a cholecystectomy are related to service or any incident of service, to include claimed in-service exposure to asbestos and/or ionizing radiation?

(i)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed colonic polyps are related to service or any incident of service, to include claimed in-service exposure to asbestos and/or ionizing radiation?

5.  Then, readjudicate the claims for service connection for hypertension, bilateral hearing loss, gout, eye disability, diabetes mellitus, bronchitis, tonsillitis, hyperlipidemia, masses on the right kidney, cholecystectomy, and colon polyps disabilities.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


